Case: 16-20617      Document: 00514174470         Page: 1    Date Filed: 09/28/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                            United States Court of Appeals

                                    No. 16-20617
                                                                                     Fifth Circuit

                                                                                   FILED
                                  Summary Calendar                         September 28, 2017
                                                                              Lyle W. Cayce
UNITED STATES OF AMERICA,                                                          Clerk


                                                 Plaintiff-Appellee

v.

ALFONSIYA JAMES WARD,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:16-CR-54-1


Before REAVLEY, PRADO, and GRAVES, Circuit Judges.
PER CURIAM: *
       Alfonsiya James Ward pleaded guilty to aiding and abetting armed bank
robbery, 18 U.S.C. §§ 2, 2113(a), and brandishing a firearm in furtherance of a
crime of violence, 18 U.S.C. § 924(c)(1)(A)(ii). He was sentenced to 71 months
for bank robbery and 84 months for the firearm charge, for a total of 155
months of imprisonment, as well as three years of supervised release. Ward
appeals the factual basis for his guilty plea to his § 924(c) conviction, arguing


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20617     Document: 00514174470      Page: 2    Date Filed: 09/28/2017


                                  No. 16-20617

that federal armed bank robbery under § 2113(a) is not a predicate crime of
violence for purposes of § 924(c). Specifically, he argues that armed bank
robbery does not fall within § 924(c)(3)(A) because it does not have an element
involving the use of force and that § 924(c)(3)(B)’s residual clause definition of
crime of violence is void for vagueness in light of Johnson v. United States, 135
S. Ct. 2551 (2015).
      The Government has filed an unopposed motion for summary
affirmance, or in the alternative, for an extension of time to file a brief. The
Government contends that Ward’s arguments are foreclosed by this court’s
decisions in United States v. Brewer, 848 F.3d 711, 716 (5th Cir. 2017), and
United States v. Gonzalez-Longoria, 831 F.3d 670, 672 (5th Cir. 2016)
(en banc), petition for cert. filed (Sept. 29, 2016) (No. 16-6259).
      Ward’s argument that his conviction is not a crime of violence within the
meaning of § 924(c)(3)(A) is foreclosed by Brewer, 848 F.3d at 714-16, wherein
this court concluded that armed bank robbery is a crime of violence for
purposes of U.S.S.G. § 4B1.2(a)(1), which defines “crime of violence” in exactly
the same manner as § 924(c)(3)(A). See United States v. Jones, 854 F.3d 737,
740 (5th Cir. 2017), petition for cert. filed (July 17, 2017) (No. 17-5285). Ward’s
argument that § 924(c)(3)(B) is unconstitutionally vague in light of Johnson is
foreclosed by Gonzalez-Longoria, 831 F.3d at 675-77, in which this court
rejected a Johnson-based challenge to 18 U.S.C. § 16(b), which includes
language nearly identical to that of § 924(c)(3)(B). Jones, 854 F.3d at 740.
      Accordingly, the Government’s motion for summary affirmance is
GRANTED, and the alternative motion for an extension of time for briefing is
DENIED AS UNNECESSARY. The district court’s judgment is AFFIRMED.




                                         2